            Case 1:20-cv-00562-JEJ Document 10 Filed 04/06/20 Page 1 of 1




                                             UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF PENNSYLVANIA


IN THE MATTER OF APPLICATION FOR                                       l:20-cv-562
ADMISSION TO PRACTICE IN THIS COURT



                                                       PETITION

          Carla G. Graff                           , hereby petition the United States District
Court for the Middle District of Pennsylvania to admit me to practice before that Court. In
support of my petition, I state as follows:

My office address is:




            Office Telephone:

      I was admitted to practice before the Courts listed below on the date shown after
the name of each Court, and I am currently a member in good standing of all those Courts.




My attorney Identification number is: _ _ _ _ _ _ __
  . ..             ..   '          .   ..    .

 FOR COURT USE ONLY .

--'-"-- GENERAL ADMISSION:
  ",: ,.,      .            ·· .. ·.             .

 GRANTED BY .THE COURT: ____________


   l         SPECIAL ADMISSION:

 GRANTED BY THE COURT. · ·· q/John E.                      Jones III
